Citation Nr: 1803452	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  09-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services

  
WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In March 2016, the Veteran testified at a Board hearing at the RO.  However, the judge who conducted the hearing is no longer available to adjudicate the Veteran's claim.  The Veteran was advised in a November 2017 letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  In addition, the Veteran was asked whether a Board hearing with another VLJ who could participate in deciding the appeal was desired.  The Veteran was informed that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing and proceed with the adjudication of the appeal.  The Veteran did not respond to the November 2017 letter.  Therefore, the Board will continue with adjudication of the appeal.

This matter previously came before the Board in March 2017, at which time it was remanded for additional development.  After further development this matter is now ready for adjudication.


FINDING OF FACT

The evidence does not indicate that the Veteran's service-connected disabilities are sufficiently severe to inhibit his ability to obtain gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran. 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). Service treatment records and VA examinations are associated with the claims file. 

This appeal was remanded by the Board in March 2017 for additional development.  The Veterans vocational rehabilitation file was received and the Veteran underwent a VA examination.  Additionally, correspondence was sent to the Veteran requesting the completion of VA Form 21-8940.  Therefore, VA has met its duty to assist.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board is now satisfied there has been substantial compliance with the Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow "substantially gainful employment" as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2017).

Initially, the Board notes that in the previous Remand, the Board instructed VA to provide the Veteran with the appropriate VCAA notice and conduct any necessary development for the issue of TDIU.  On March 31, 2017, VA sent the Veteran a letter providing a TDIU application, VA Form 21-8940, and requested additional occupational information.  However, to date no response has been received.  The information requested in these forms is crucial for the Board to make an informed decision as to the Veteran's ability to obtain or maintain substantially gainful employment.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (a threshold requirement in TDIU claims is that a veteran is unable to secure and follow a substantially gainful occupation.  In this instance, by providing no specific employment information, the Board is unable to determine when the Veteran was employed and unemployed.  During his April 2017 VA examination, he reported that he is currently working full time as a crisis counselor.  However, the Board has no way of knowing whether this is gainful employment, what ailments may have stopped him from working previously, and critically, the date he claims he became too disabled to work.  The Board cannot begin to determine the Veteran's eligibility for a TDIU without the basic information outlined above.  Therefore, the Board must deny the Veteran's claim for a TDIU.  

The Board notes that even with the submission of a completed TDIU application and occupational information, a grant of TDIU would not be warranted.  The April 2017 VA examiner noted that the Veteran's current disabilities do not limit his ability to work.  The examiner further stated that the Veteran works 12 hour shifts and maintains a regular routine.  Therefore, the Board concludes that the Veteran's medical evidence of record does not support a finding of unemployability due to his service-connected disabilities.  


ORDER

Entitlement to a TDIU is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


